Under the authority of Town Council of Guntersville v. Henry,222 Ala. 474, 133 So. 5, which was rested upon Coons v. Isbell,222 Ala. 409, 132 So. 891, where the question here involved was fully discussed, petitioner is entitled to the relief he seeks to compel the holding of a municipal election for Haleyville.
There is nothing in the present case which differentiates it from those above noted, and under these authorities, the judgment must be reversed, and the cause remanded for appropriate proceedings in harmony with these views.
Reversed and remanded.
ANDERSON, C. J., and BOULDIN and FOSTER, JJ., concur.